UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT




                                  No. 01-50827




     KURT CHADWELL,

                                                Plaintiff-Appellant,

                                       v.

     VIRGIL YANTA; VIRGIL YANTA, PC,

                                                Defendants-Appellees.

             ______________________________________________

          Appeal from the United States District Court for the
                     Western District of Texas, Waco
                               W-00-CV-321

                                 October 4, 2002

Before SMITH and         BENAVIDES,    Circuit   Judges,   and    ENGELHARDT*,
District Judge.

PER CURIAM:**

     Plaintiff-Appellant Kurt Chadwell appeals from the dismissal

of his Fair Labor Standards Act(FLSA) claim seeking overtime

compensation      from     the     appellees,      his   former    employers.

Specifically, Chadwell claims that although he was hired as an


     *
      District Judge of the Eastern District of Louisiana, sitting
by designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
attorney he spent 20% of his time performing sub-professional tasks

(e.g., answering his own telephone, interviewing witnesses), thus

he is not an exempt professional under the FLSA and is entitled to

overtime compensation, and he also claims that the district court

erred in relying on the parties’ affidavits converting the Rule 12b

dismissal motion into a summary judgment proceeding without proper

notice.   We have reviewed the record and briefs and arguments

advanced by the parties and, after conducting our own de novo

review, conclude that the district court did not err in dismissing

appellant’s claim. Accordingly, the judgment of the district court

is AFFIRMED.




                                2